Execution Version


FOURTH AMENDMENT TO FIRST AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT


This FOURTH AMENDMENT TO FIRST AMENDED AND RESTATED SENIOR SECURED REVOLVING
CREDIT AGREEMENT (this “Amendment”) dated and effective as of November 6, 2018,
is among SILVERBOW RESOURCES, INC. (f/k/a Swift Energy Company), a Delaware
corporation (the “Borrower”), the undersigned guarantors (the “Guarantors” and,
together with the Borrower, the “Obligors”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”), and the Lenders party hereto.
Recitals
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain First Amended and Restated Senior Secured Revolving Credit Agreement
dated as of April 19, 2017 (as amended, supplemented or otherwise modified, the
“Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.
B.    The Borrower has requested, and the Administrative Agent and the Lenders
have agreed subject to the terms and conditions herein to (a) increase the
Borrowing Base to $410.0 million in connection with the Current Scheduled
Redetermination (as defined below) and (b) amend certain provisions of the
Credit Agreement, including the definition of Applicable Margin.
C.    In connection with the foregoing, the Lenders have agreed subject to the
terms and conditions herein to increase the Borrowing Base and to amend certain
provisions of the Credit Agreement to accommodate such request.
D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given to such term in the Credit Agreement.
Unless otherwise indicated, all section references in this Amendment refer to
sections in the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendments to Section 1.02.
(a)    Section 1.02 of the Credit Agreement is hereby amended to add thereto in
alphabetical order the following definitions which shall read in full as
follows:
    “Beneficial Ownership Certification” means a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Fourth Amendment” means that certain Fourth Amendment to First Amended and
Restated Senior Secured Revolving Credit Agreement, dated and effective as of
November 6, 2018, among the Borrower, the Guarantors, the Administrative Agent
and the Lenders.
“Fourth Amendment Effective Date” has the meaning assigned to such term in the
Fourth Amendment.
“IBA” has the meaning assigned to such term in Section 1.08.
“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.
(b)    The definition of “Alternate Base Rate” is hereby amended by replacing
the last sentence thereof with the following:
“If the Alternate Base Rate as determined pursuant to the foregoing would be
less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.”
(c)    The following defined terms are hereby amended and restated in their
entirety to read as follows:
“Applicable Margin” means, for any day, the applicable rate per annum set forth
below as determined based upon the Borrowing Base Utilization Percentage then in
effect:
Borrowing Base Utilization Percentage
<25%
>25% and <50%
>50% and <75%
>75% and <90%


>90%
Eurodollar Loans
2.00%
2.25%
2.50%
2.75%
3.00%
ABR Loans
1.00%
1.25%
1.50%
1.75%
2.00%
Commitment Fee Rate
0.50%
0.50%
0.50%
0.50%
0.50%



Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change in the Borrowing Base Utilization Percentage
and ending on the date immediately preceding the effective date of the next such
change; provided that, if at any time when the Applicable Margin is determined
based on Borrowing Base Utilization Percentage the Borrower fails to deliver a
Reserve Report pursuant to Section 8.11(a), then beginning on the date that is
30 calendar days from the date of such failure and until such Reserve Report is
delivered, the “Applicable Margin” shall mean the rate per annum set forth on
the grid when the Borrowing Base Utilization Percentage is at its highest level.
It is understood that this definition of “Applicable Margin” shall be effective
as of the Fourth Amendment Effective Date and shall apply as of the Fourth
Amendment Effective Date, and that the prior definition of “Applicable Margin”
applies at all times prior to the Fourth Amendment Effective Date.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
(d)    The definition of “Disposition” is hereby amended by adding the following
parenthetical at the end of the first sentence thereof:
“(in one transaction or in a series of transactions and whether effected
pursuant to a Division or otherwise).”
2.2    The following is added as a new Section 1.08 to the Credit Agreement:
“Interest Rates; LIBOR Notification. The interest rate on Eurodollar Loans is
determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 3.03 of this Agreement, such
Section 3.03(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
3.03, in advance of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 3.03(c), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.”
2.3    Section 3.03(a)(i) of the Credit Agreement is hereby amended by adding
the following after “as applicable”:
“(including, without limitation, because the LIBO Screen Rate is not available
or published on a current basis),”
2.4    Section 3.03 of the Credit Agreement is further amended by adding the
following parenthetical at the end of the first sentence of clause (b):
“(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Margin).”
2.5    The Credit Agreement is hereby amended to add a new Section 7.28 as
follows:
“As of the Fourth Amendment Effective Date, to the best knowledge of the
Borrower, the information included in the Beneficial Ownership Certification
provided on or prior to the Fourth Amendment Effective Date to any Lender in
connection with this Agreement is true and correct in all material respects.”
2.6    Section 8.01(l) of the Credit Agreement is hereby amended by adding “,
and the Beneficial Ownership Regulation” at the end of that sentence.
2.7    Section 8.02 of the Credit Agreement is hereby amended by deleting “and”
at the end of clause (c), replacing the period at the end of clause (d) with “;
and” and adding a new clause (e) as follows:
“(e) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.”
2.8    Section 8.03 of the Credit Agreement is hereby amended by adding “,
Division,” between the words “consolidation” and “liquidation” in the proviso
thereto.
2.9    Section 8.13(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
The Borrower shall promptly cause each Domestic Subsidiary Group Member that is
a wholly-owned Material Subsidiary or a Division Successor of a Loan Party that
is a Material Subsidiary to guarantee and secure the Secured Obligations
pursuant to the Guarantee and Collateral Agreement, including pursuant to a
supplement or joinder thereto. In connection with any such guaranty and security
interest grant, the Borrower shall, or shall cause (i) such Material Subsidiary
or Division Successor that is a Material Subsidiary to promptly execute and
deliver such Guarantee and Collateral Agreement (or a supplement thereto, as
applicable), (ii) the owners of the Equity Interests of such Material Subsidiary
or Division Successor that is a Material Subsidiary who are Group Members to
pledge all of the Equity Interests of such Material Subsidiary or Division
Successor that is a Material Subsidiary (including delivery of original stock
certificates evidencing the Equity Interests of such Subsidiary, together with
an appropriate undated stock powers for each certificate duly executed in blank
by the registered owner thereof) and (iii) such Material Subsidiary, Division
Successor that is a Material Subsidiary or other Person, as applicable, to
promptly execute and deliver such other additional closing documents, legal
opinions and certificates as shall reasonably be requested by the Administrative
Agent.
2.10    Section 9.10 of the Credit Agreement is hereby amended by:
(a)    adding “consummate a Division as the Dividing Person,” between the words
“consolidate with it” and “sell, transfer, lease or otherwise dispose of”;
(b)    deleting “and” at the end of clause (b), replacing it with “,”, changing
“(c)” to “(d)” and adding the following new clause (c):
“(c) any Group Member (other than the Borrower) that is an LLC may consummate a
Division as the Dividing Person if, immediately upon consummation of the
Division, the assets of the applicable Dividing Person are held by one or more
Subsidiaries at such time, so long as such Subsidiaries are also Loan Parties”;
and
(c)    adding “Division or” before the word “consolidation” in each instance in
new clause (d).
2.11    Amendment to Annex I. The Lenders have agreed to the assignment and
reallocation of certain Lenders’ respective Commitments and Maximum Credit
Amounts (the “Assigned Interests”). On the Fourth Amendment Effective Date and
after giving effect to such reallocations, the Maximum Credit Amount and
Applicable Percentage of each Lender shall be as set forth on Annex I attached
hereto and the Borrower and each Lender hereby consents and agrees to the
Maximum Credit Amount and Applicable Percentages set forth on such Annex I. With
respect to such assignment and reallocation, each Lender acquiring Assigned
Interests shall be deemed to have acquired its portion of the Assigned Interests
allocated to it from each other Lenders from whom a disposition of Assignment
Interests was necessary to achieve the Maximum Credit Amounts and Applicable
Percentages set forth on such Annex I pursuant to the terms of an Assignment and
Assumption attached as Exhibit G to the Credit Agreement as if each such Lender
had executed the necessary Assignment and Assumptions with respect to such
reallocation at par (it being understood that any other determinations made with
respect to such reallocation shall be made by the Administrative Agent in its
reasonable discretion in consultation with any such applicable Lenders and any
such Lender and the Borrower shall promptly execute any customary assigned
documentation needed or advisable to effectuate such reallocation if reasonably
requested by the Administrative Agent). In connection with, and for the purposes
of, the assignments and reallocations effected by this Amendment only, the
Administrative Agent waives the processing and recordation fee under Section
12.04(b)(ii)(C).
Section 3.    Borrowing Base. Each Lender, the Administrative Agent and the
Borrower agree that upon and as of the Fourth Amendment Effective Date (as
defined below): (a) the November 1, 2018 Scheduled Redetermination shall be
deemed to have taken place according to the procedures set forth in the Credit
Agreement and (b) the amount of the Borrowing Base shall be increased from
$330.0 million to $410.0 million (the “Current Scheduled Redetermination”).
After giving effect to the Current Scheduled Redetermination, the Borrowing Base
shall remain in effect until otherwise redetermined or adjusted pursuant to the
Borrowing Base Adjustment Provisions in accordance with the Credit Agreement.
For avoidance of doubt, this provision does not limit the right of the parties
to initiate Interim Redeterminations of the Borrowing Base in accordance with
Section 2.07(c) of the Credit Agreement or any other Borrowing Base Adjustment
Provisions and the Current Scheduled Redetermination shall not constitute an
Interim Redetermination. This Section 3 constitutes the New Borrowing Base
Notice delivered in accordance with Section 2.07(d) of the Credit Agreement in
connection with the Current Scheduled Redetermination.
Section 4.    Conditions Precedent. This Amendment shall become effective on the
date (such date, the “Fourth Amendment Effective Date”) when each of the
following conditions is satisfied (or waived in accordance with Section 12.02(b)
of the Credit Agreement):
4.1    The Administrative Agent and the Lenders shall have received all other
fees and other amounts due and payable in connection with this Amendment or any
other Loan Document on or prior to the Fourth Amendment Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower pursuant to this
Amendment or any other Loan Document.
4.2    The Administrative Agent shall have received a counterpart of this
Amendment signed by the Borrower, the Guarantors and each Lender.
4.3    To the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation (as defined in the Credit Agreement, as
amended by this Amendment), at least five (5) days prior to the Fourth Amendment
Effective Date, any Lender that has requested, in a written notice to the
Borrower at least ten (10) days prior to the Fourth Amendment Effective Date (or
such other time as agreed by the Administrative Agent), a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Amendment, this condition shall be deemed
to be satisfied).
4.4    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying as to the representations and
warranties in Section 5.2(d) below.
The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective (and the Fourth Amendment Effective Date shall occur)
when it has received documents confirming or certifying, to the satisfaction of
the Administrative Agent, compliance with the conditions set forth in this
Section 4 (or the waiver of such conditions as permitted in Section 12.02(b) of
the Credit Agreement). Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes.
Section 5.    Miscellaneous.
5.1    Confirmation. All of the terms and provisions of the Credit Agreement, as
amended by this Amendment, are, and shall remain, in full force and effect
following the effectiveness of this Amendment. Neither the execution by the
Administrative Agent or the Lenders of this Amendment, nor any other act or
omission by the Administrative Agent or the Lenders or their officers in
connection herewith, shall be deemed to be an agreement by the Administrative
Agent or the Lenders to agree to any future requests.
5.2    Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms (i) its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document and agrees that each Loan Document
remains in full force and effect as expressly amended hereby and (ii) that the
Liens created by the Loan Documents to which it is a party are valid and
continuing and secure the Secured Obligations in accordance with the terms
thereof, after giving effect to this Amendment; (c) agrees that from and after
the Fourth Amendment Effective Date (i) each reference to the Credit Agreement
in the other Loan Documents shall be deemed to be a reference to the Credit
Agreement, as amended by this Amendment and (ii) this Amendment does not
constitute a novation of the Credit Agreement; and (d) represents and warrants
to the Lenders that as of the date hereof, and immediately after giving effect
to the terms of this Amendment: (i) all of the representations and warranties
contained in each Loan Document are true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event, development or circumstance
has occurred or exists that has resulted in, or could reasonably be expected to
have, a Material Adverse Effect.
5.3    Loan Document. This Amendment is a Loan Document.
5.4    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
5.5    No Oral Agreement. This Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.
5.6    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Section 12.09(b)-(d) of the
Credit Agreement shall be incorporated herein in mutatis mutandis.
5.7    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
5.8    No Claims. Each Obligor represents and warrants that as of the date of
this Amendment, it has no knowledge of events or circumstances that would
reasonably be expected to give rise to a claim against any Lender or the
Administrative Agent.
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
BORROWER:
SILVERBOW RESOURCES, INC.




 
By:
/s/ G. Gleeson Van Riet
 
Name:
G. Gleeson Van Riet
 
Title:
Executive Vice President and
Chief Financial Officer





GUARANTOR:
SILVERBOW RESOURCES OPERATING, LLC




 
By:
/s/ G. Gleeson Van Riet
 
Name:
G. Gleeson Van Riet
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer





GUARANTOR:
SILVERBOW RESOURCES USA, INC.




 
By:
/s/ G. Gleeson Van Riet
 
Name:
G. Gleeson Van Riet
 
Title:
Vice President, Chief Financial Officer and Treasurer













ADMINISTRATIVE AGENT:
JPMORGAN CHASE BANK, N.A., as
  Administrative Agent and a Lender




 
By:
/s/ Jo Linda Papadakis
 
Name:
Jo Linda Papadakis
 
Title:
Authorized Officer








LENDER:
COMPASS BANK, as a Lender




 
By:
/s/ Kari McDaniel
 
Name:
Kari McDaniel
 
Title:
Vice President






LENDER:
SunTrust Bank, as a Lender




 
By:
/s/ Brian Guffin
 
Name:
Brian Guffin
 
Title:
Managing Director






LENDER:
BOK Financial NA, dba Bank of Texas, as a Lender




 
By:
/s/ Martin Wilson
 
Name:
Martin Wilson
 
Title:
Senior Vice President








LENDER:
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender




 
By:
/s/ Trudy Nelson
 
Name:
Trudy Nelson
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Donovan C. Broussard
 
Name:
Donovan C. Broussar
 
Title:
Authorized Signatory






LENDER:
FIFTH THIRD BAND, as a Lender




 
By:
/s/ Justin Bellamy
 
Name:
Justin Bellamy
 
Title:
Director








LENDER:
BRANCH BANKING AND TRUST COMPANY,
as a Lender




 
By:
/s/ Ryan K. Michael
 
Name:
Ryan K. Michael
 
Title:
Senior Vice President






LENDER:
COMERICA BANK, as a Lender




 
By:
/s/ Chad W. Stephenson
 
Name:
Chad W. Stephenson
 
Title:
Vice President






LENDER:
KEYBANK NATIONAL ASSOCIATION, as a Lender




 
By:
/s/ David M. Bornstein
 
Name:
David M. Bornstein
 
Title:
Senior Vice President




LENDER:
Credit Suisse AG, Cayman Islands Branch,
as a Lender




 
By:
/s/ Doreen Barr
 
Name:
Doreen Barr
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Christopher Zybrick
 
Name:
Christopher Zybrick
 
Title:
Authorized Signatory




LENDER:
Associated Bank, N.A., as a Lender




 
By:
/s/ Brooks D. Creasey
 
Name:
Brooks D. Creasey
 
Title:
Assistant Vice President




LENDER:
HANCOCK WHITNEY BANK, as a Lender




 
By:
/s/ William Jochetz
 
Name:
William Jochetz
 
Title:
Senior Vice President





ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS
Aggregate Maximum Credit Amounts
Name of Lender
Applicable Percentage
Maximum Credit Amount
JPMORGAN CHASE BANK, N.A.
10.48780488000000%
$62,926,829.27
COMPASS BANK
9.26829268300000%
$55,609,756.10
SUNTRUST BANK
9.26829268300000%
$55,609,756.10
BOKF, N.A. DBA BANK OF TEXAS
9.26829268300000%
$55,609,756.10
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
9.26829268300000%
$55,609,756.10
FIFTH THIRD BANK
9.26829268300000%
$55,609,756.10
BRANCH BANKING AND TRUST COMPANY
8.29268292700000%
$49,756,097.56
COMERICA BANK
8.29268292700000%
$49,756,097.56
KEYBANK N.A.
8.29268292700000%
$49,756,097.56
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
7.31707317100000%
$43,902,439.02
ASSOCIATED BANK, N.A.
5.48780487800000%
$32,926,829.27
WHITNEY BANK
5.48780487800000%
$32,926,829.27
TOTAL
100.00000000000000%
$600,000,000.00







1

